*1412OPINION.
Siefkin:
The petitioner in these cases is a member of the same partnership considered in the Appeal of Theodore Schilling, 3 B. T. A. 936. In that case we approved the respondent’s computation of taxes and held that the method used was in accordance with section 205 (c) of the Revenue Act of 1921. Petitioner in these cases, although he points out a difference in that Theodore Schilling was a nonresident alien, whereas he is a resident citizen, and in that the rates of the year 1922 were different from those of 1921, admits that there is no difference in principle between the Schilling case and these cases and frankly asks the Board to reconsider its holding in the Schilling appeal.
*1413All the reasons that can be urged in favor of the petitioner’s position were urged by the same able counsel in the Schilling case and were the subject of a full discussion in the dissenting opinion in that case. The argument in the second of these proceedings growing out of the difference in rates between the years 1921 and 1922, is nothing more than an emphasis of the position taken in the Schilling case by the petitioner, and which forms the basis of the dissenting opinion. We hold to our former decision and approve the determination of the respondent.

Judgment will be entered for the respondent.